

117 HR 1387 IH: Sergeant First Class Javier J. Gutierrez Purple Heart Survivor Naturalization Fee Relief Act of 2021
U.S. House of Representatives
2021-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1387IN THE HOUSE OF REPRESENTATIVESFebruary 25, 2021Mr. Waltz (for himself and Mr. Carbajal) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo direct the Secretary of Homeland Security to exempt certain immediate relatives of an individual who was awarded the Purple Heart from certain fees, and for other purposes.1.Short titleThis Act may be cited as the Sergeant First Class Javier J. Gutierrez Purple Heart Survivor Naturalization Fee Relief Act of 2021.2.Exemption of fees for certain immediate relatives of an individual who received the Purple Heart(a)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of Homeland Security shall include on a certain application or petition an opportunity for certain immediate relatives of an individual who was awarded the Purple Heart to identify themselves as such an immediate relative. (b)Fee exemptionThe Secretary shall exempt certain immediate relatives of an individual who was awarded the Purple Heart, who identifies as such an immediate relative on a certain application or petition, from a fee with respect to a certain application or petition and any associated fee for biometrics. (c)Pending applications and petitionsThe Secretary of Homeland Security may waive fees for a certain application or petition and any associated fee for biometrics for certain immediate relatives of an individual who was awarded the Purple Heart, if such application or petition is submitted not more than 90 days after the date of the enactment of this Act. (d)DefinitionIn this section:(1)Active serviceThe term active service has the meaning given such term in section 101(d) of title 10, United States Code. (2)Certain immediate relatives of an individual who was awarded the Purple HeartThe term certain immediate relatives of an individual who was awarded the Purple Heart means an immediate relative of a living or deceased member of the Armed Forces who was awarded the Purple Heart and who is not a person ineligible for military honors pursuant to section 985(a) of title 10, United States Code. (3)Certain application or petitionThe term certain application or petition means—(A)an application using Form–400, Application for Naturalization (or any successor form); or(B)a petition using Form I–360, Petition for Amerasian, Widow(er), or Special Immigrant (or any successor form). (4)Immediate relativeThe term immediate relative has the meaning given such term in section 201(b) of the Immigration and Nationality Act (8 U.S.C. 1151(b)). 